747 P.2d 405 (1987)
89 Or.App. 114
In the matter of the Compensation of Leonila C. UTRERA, Claimant.
Leonila C. Utrera, Petitioner,
v.
DEPT. OF GENERAL SERVICES & Saif Corporation, Respondents.
WCB 85-14220; CA A42877.
Court of Appeals of Oregon.
Argued and Submitted November 2, 1987.
Decided December 30, 1987.
James L. Edmunson, Eugene, argued the cause for petitioner. With him on the brief were Karen M. Werner and Malagon & Moore, Eugene.
Darrell E. Bewley, Asst. Atty. Gen., Salem, argued the cause for respondents. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
BUTTLER, Presiding Judge.
Claimant seeks review of an order of the Workers' Compensation Board affirming the referee's determination that her claim was not prematurely closed and that she is not entitled to additional permanent partial disability.
At the time of claim closure, November 8, 1985, all medical reports indicated that claimant was medically stationary from a physical standpoint. By that time, however, *406 at least two doctors had diagnosed significant depression, and she had been referred for pain therapy. Not until six months later did Dr. Friedman, a psychologist, expressly state that claimant's psychological condition was related to her compensable injury and that she was not psychologically stationary. His opinion does not state that she was not psychologically stationary at the time of claim closure; however, that conclusion is implicit, because Friedman was treating her for the same depressive condition that had been identified before the claim was closed, and it had only improved since that time.
A claimant's psychological condition should be considered in determining whether the claim should be closed. Rogers v. Tri-Met, 75 Or. App. 470, 706 P.2d 209 (1985). Although Friedman's report was not available at the time of closure, it was available at the time of the hearing, and the referee and the Board should have considered it in determining whether claimant's condition was psychologically stationary at the time of closure. Scheuning v. J.R. Simplot & Company, 84 Or. App. 622, 735 P.2d 1, rev. den. 303 Or. 590, 739 P.2d 570 (1987).
Reversed and remanded.